Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-10 in the reply filed on 08/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-15 are currently withdrawn as non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2011/0008542 A1).
Claims 1, 3 and 4:  Zeng teaches an ink jet recording material comprising a supporting substrate, a first bottom base coat on the supporting substrate, and a second topcoat layer {instant claim 3} on the first bottom base coat (abstract), wherein the supporting substrate can be cloth or nonwoven fabric [0037].  Zeng teaches the second {instant claim 4} [0034].  The polyacrylic acid and polyurethane in the topcoat layer meet the claimed first and second crosslinked polymeric network.  Since the substrate is cloth or fabric, it would have pore spaces in a manner as claimed.
Claim 2:  Zeng teaches the second topcoat layer has a coat weight of 2-4 gsm [0043].
Claim 6:  Zeng teaches the ink jet recording material further comprises a coating on the backside opposite first bottom base coat [0039].
Claims 7 and 9:  With respect to contact angle of the coating on the backside, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the contact angle of the coating on the backside, and the motivation would be to prevent or reduce wettability of the layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 10:  With respect content of voids in the supporting substrate, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of voids, and the motivation would be to control air permeability of the layer.  A prima facie case of obviousness may be rebutted, however, In re Boesch and Slaney, 205 USPQ 215.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zeng does not teach or suggest the claimed invention as recited in claims 5 and 8.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BS
October 22, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785